977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul L. PARKER, Petitioner-Appellant,v.DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS;  AttorneyGeneral of the Commonwealth of Virginia,Respondents-Appellees.Paul L. PARKER, Petitioner-Appellant,v.DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS;  AttorneyGeneral of the Commonwealth of Virginia,Respondents-Appellees.
Nos. 91-6561, 91-7599.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1991.Decided Sept. 28, 1992.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke, Nos.  CA-90-382-R, CA-90-525-R;  James C. Turk, Chief District Judge.
Paul L. Parker, appellant pro se.
Richard Bain Smith, Asst. Atty. Gen., Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Paul L. Parker seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the records and the district court's opinions discloses that these appeals are without merit.   Accordingly, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court.   Parker v. Director of Va.  Dep't of Corrections, No. CA-90-382-R (W.D.Va. Mar. 7, 1991);  Parker v. Director, Va.  Dep't of Corrections, No. CA-90-525-R (W.D.Va. Apr. 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.